—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 25, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a mechanic for a public utility for approximately 18 years. On the day in question, claimant confronted his supervisor when he found out that he was not picked for overtime work. Claimant admitted at the hearing that he became outraged and yelled and swore at his supervisor in the presence of other employees. As he walked away from his supervisor, claimant threw his hard hat to the ground. Under the circumstances, there is substantial evidence in the record to support the decision of the Unemployment Insurance Appeal Board that claimant was insubordinate and that his employment was terminated due to misconduct (see, Matter of Valentin [American Museum of Natural History — Roberts], 103 AD2d 919; Matter of Martin [Catherwood] 33 AD2d 815).
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.